MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                        Mar 29 2017, 10:10 am

court except for the purpose of establishing                           CLERK
                                                                   Indiana Supreme Court
the defense of res judicata, collateral                               Court of Appeals
                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Clayton W. Morgan                                       Zachariah M. Phillips
Indianapolis, Indiana                                   The Law Office of Melissa
                                                        Winkler-York
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Adam Weddle,                                            March 29, 2017
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        49A02-1605-DR-962
        v.                                              Appeal from the Marion Superior
                                                        Court
Theresa Perry-Weddle,                                   The Honorable Michael D. Keele,
Appellee-Petitioner.                                    Judge
                                                        The Honorable Victoria
                                                        Ransberger, Magistrate
                                                        Trial Court Cause No.
                                                        49D07-0708-DR-32614



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1605-DR-962 | March 29, 2017       Page 1 of 13
                                Case Summary and Issue
[1]   Theresa Perry (“Mother”) and Adam Weddle (“Father”) are the parents of

      Z.W. and divorced in 2008. In 2014, the trial court modified custody of Z.W.,

      awarding Mother primary physical and sole legal custody. Father now appeals,

      raising two issues for our review, which we consolidate and state as whether the

      trial court abused its discretion in modifying child custody. Concluding the

      trial court did not abuse its discretion, we affirm.



                            Facts and Procedural History
[2]   In December 2008, the trial court issued a written decree dissolving Mother’s

      and Father’s marriage. As a part of the decree, the trial court awarded the

      parties joint legal custody with Father to have primary physical custody. By

      2010, Mother and Father shared parenting time equally.


[3]   In August 2014, Father gave Z.W. a prescription pill not prescribed for Z.W.,

      which caused side effects. Thereafter, Mother refused to return Z.W. to

      Father’s care and filed a verified petition to modify custody. Following

      hearings on the matter, the trial court issued findings of fact and conclusions—

      at Mother’s request—awarding Mother primary physical and sole legal custody

      of Z.W.:


                                              Findings of Fact

              1. . . . This judicial officer has been the sole judicial officer for
              this family for nearly 8 years. . . . After almost 6 years, post-

      Court of Appeals of Indiana | Memorandum Decision 49A02-1605-DR-962 | March 29, 2017   Page 2 of 13
        dissolution, [Z.W.]’s parents had a major disagreement on
        [Z.W.]’s care. . . . This Court appointed Kids’ Voice as GAL for
        [Z.W.] in October 2014, and several reports have been filed. . . .
        This lengthy proceeding has taken a toll on the child. . . . [Z.W.]
        is now nearly 13 years of age.
        ***
        5. During the first week of August of 2014, Father gave [Z.W.]
        prescription medication that was not prescribed for [Z.W.] and
        which had side effects to him. . . .
        6. [Z.W.] was becoming visibly upset, acting out and vomiting
        when it was time to go to Father’s for parenting time during . . .
        summer 2014. In this same time period, Father moved his new
        girlfriend, Ashley, who had just turned age 21, along with her 2
        year old daughter into his home. Father described defiant
        behavior on the part of [Z.W.] and indicated that [Z.W.] did not
        obey Ashley or take direction from her. [Z.W.] told therapists
        and others about Ashley coming home from the movies drunk;
        Father explained Ashley’s behavior as “giddy” because she was
        just turning age 21. . . . [T]he Court ordered that [Z.W.]
        temporarily remain with Mother and that Father have supervised
        parenting time pending the results of the investigation. . . .
        7. [Z.W.]’s counselor Alexandra Swackhamer with Families
        First, submitted a status report to the Court in 2014, detailing
        abuse allegations that [Z.W.] had made regarding his Father. . . .
        8. [Z.W.] began attending school through Perry Township
        Schools, which is the school district in which Mother resides.
        Mother has resided in Perry Township since approximately 2008
        when the Parties[’] marriage was initially dissolved.
        9. When these parents divorced, Father was residing in Franklin
        Township. He relocated in 2014 to Mooresville School District,
        but moved again in 2015 to Warren Township. Father’s move to
        Warren Township occurred after [Z.W.] had already been
        enrolled in and adjusted back to traditional school through Perry
        Township.
        ***
        11. The . . . investigations did not substantiate abuse. The GAL
        spent many hours with this family and found some of [Z.W.]’s

Court of Appeals of Indiana | Memorandum Decision 49A02-1605-DR-962 | March 29, 2017   Page 3 of 13
        accusations to be embellished or exaggerated, because he wanted
        to continue living with Mother.
        ***
        13. Around the time of Father’s move to Mooresville, he had
        also moved his girlfriend Ashley and her daughter into his home.
        Father summoned police to his home within less than a year
        because Ashley had friends who were staying in Father’s home,
        smoking pot and refusing to leave. During the hearing on
        1/19/16, Father asserted that his girlfriend’s preschool child was
        no longer living with them. Although the timing of this event
        seemed a bit convenient, it was even more interesting that at the
        time of the final segment on 2/23/16, Father said that although
        he and Ashley were still dating, Ashley too had moved from his
        house to her Mother’s home. Father blamed these disruptions of
        his personal life on the custody matter involving [Z.W.] and
        [Z.W.]’s dislike of Ashley. Father shared these conclusions with
        [Z.W.]
        14. It is clear that among other problems, [Z.W.] was having
        continuing adjustment issues to Ashley and her daughter living in
        Father’s home. Father could have followed up on a GAL
        recommendation to take a class on blending families. Instead,
        Father appears to have asked Ashley to relocate and either in a
        misguided attempt to have [Z.W.] recognize that Father is
        supportive of him, or to place blame, he has let [Z.W.] know that
        [Z.W.]’s relationship with Ashley was the reason this occurred.
        15. . . . Father was to take the minor child to all of his counseling
        appointments during his summer parenting time. Father did not
        take the minor child to his group therapy during his summer
        parenting time and would not cooperate with Mother to allow
        her to continue the child’s therapy.
        ***
        18. The Guardian Ad Litem has filed several reports to this
        Court with status updates and findings from his investigation.
        The GAL has done an excellent job and has made a difference in
        the life of this minor child. The GAL has not technically seen a
        change in circumstance such that he would recommend that
        physical custody be transferred to Mother. The Guardian Ad

Court of Appeals of Indiana | Memorandum Decision 49A02-1605-DR-962 | March 29, 2017   Page 4 of 13
        Litem has recommended that the Parties share as close to a
        50/50 split in parenting time as possible; however, he does note
        that it may be more practical for [Z.W.] to reside primarily with
        Mother due to Father’s move. . . .
        19. All parties agree that [Z.W.] is doing well in his current
        school. [Z.W.] has an [individualized education program],
        carries a diagnosis of ADHD and requires some modification in
        his school curriculum. He is enrolled in a new program in Perry
        Township that is unique compared to other schools. It is a
        hybrid of special education classes and regular education classes.
        [Z.W.] has class with the same group of students, is able to
        receive one-on-one assistance from school personnel and has
        extra math classes.
        20. All Parties agree that Warren Township where Father resides
        does not have a program similar to Perry Township and in fact,
        although the [individual education program] could be transferred
        to Warren Township, [Z.W.] would have to attend either special
        education classes or regular classes and would not receive the
        additional individual assistance. Father has relocated two times
        and not to Perry Township where [Z.W.] would have continuity
        in his education. The fact that [Z.W.] has had learning
        difficulties, was home-schooled for a long period of time and has
        had emotional issues, including experiencing bullying, leads the
        Court to the conclusion that [Z.W.] should remain in his present
        school.
        ***
        23. [Z.W.] has attended counseling with either Ms. Swackhamer
        or Community Health Network on a weekly, bi-weekly, or
        monthly basis, depending on his needs, since October 2014.
        Father has only attended one counseling session during this
        entire time. Mother has attended all counseling sessions except
        one that was rescheduled by Father, during his parenting time.
        [Z.W.] has had several doctor appointments since October 2014.
        Father has only attended one appointment relating to a re-
        evaluation regarding [Z.W.]’s ADHD medication. After
        evaluation with both Parties present, [Z.W.]’s doctor has
        continued to prescribe Strattera for his ADHD, despite Father’s

Court of Appeals of Indiana | Memorandum Decision 49A02-1605-DR-962 | March 29, 2017   Page 5 of 13
        belief that this medication is not needed. According to the GAL,
        [Z.W.] reports that his medication helps him focus and that
        [Z.W.] wants to continue taking the medication.
        24. Father has stated that he would give [Z.W.] the medication if
        it was still recommended by his doctor; however, Father had
        previously taken his child off of the medication over the summer
        of 2015 despite the Doctor’s statement that the medication
        needed to be either completely discontinued over the summer or
        it needed to be taken as prescribed. Instead, without informing
        Mother, Father took [Z.W.] off of the medication during his
        alternating weeks in the summer against Doctor’s
        recommendations.
        ***
        26. Mother seems to have more flexibility and ability to make
        sure [Z.W.]’s educational, medical and emotional needs are
        met. . . .


                                 Conclusions of Law


        ***
        3. It is in [Z.W.]’s best interest that physical custody be granted
        to Mother. Since the dissolution settlement, these parents
        adjusted their agreement to fit [Z.W.]’s education needs by
        having Mother home-school him. Further, Mother began
        sharing physical custody as a part of the increased time spent at
        Mother’s house for education.
        4. When Father moved to Mooresville and allowed Ashley and
        her very young child to move in, [Z.W.]’s behavior changed.
        Although [Z.W.]’s allegations of abuse by Father became
        increasingly grandiose such that the allegations were rather hard
        to believe, the child continued to profess fear of being in his
        Father’s home. All parties agree that the child’s emotional state
        was fragile such that [Z.W.] would be so upset as to vomit and
        act out by screaming, throwing things and running to his room.
        5. [Z.W.] has made remarkable progress in his Mother’s primary
        care. . . .

Court of Appeals of Indiana | Memorandum Decision 49A02-1605-DR-962 | March 29, 2017   Page 6 of 13
        6. There has been a substantial change in the circumstances of
        the Parties. . . .
        7. . . . Probably most confusing for this Court is Father’s
        decision to move first to Mooresville and then to Warren
        Township when he has been fully aware of the child’s special
        education needs which are now being met in the Perry Township
        schools.
        8. At the time that Mother filed her request to modify custody,
        there had clearly been a substantial change in [Z.W.]’s
        interactions with Father. . . .
        9. Beginning in the summer of 2014, [Z.W.] was suffering from
        very significant mental health issues which required and continue
        to require counseling to keep them under control. [Z.W.]’s
        mental health providers have indicated a continuing need for him
        to attend individual counseling. [Z.W.] has also been diagnosed
        with ADHD and said diagnosis occurred after the Decree was
        entered in 2008.
        10. Probably the most significant change in the factors for
        [Z.W.] relates to the change in his adjustment to home, school,
        and community. . . .
        ***
        13. Father has made some poor choices with regards to [Z.W.]’s
        well-being such as giving him a medication not prescribed to
        him, allowing individuals to stay in the home who are using
        illegal substances and taking [Z.W.] off of his medication against
        the recommendation of the child’s doctor. Father also
        acknowledged that [Z.W.] was not adjusting well to Ashley and
        her daughter residing with him; however, he did not take the
        GAL’s advice to take a class that would help him address
        blending a family. . . .
        14. Mother appears to be more focused on making sure that
        [Z.W.]’s needs are met per the advice and recommendations of
        the professionals involved including his doctors and school
        personnel. Mother has been very involved with making sure
        [Z.W.] receives counseling and all services needed for the
        adjustments he has had to undergo since October 2014. . . .
        15. In considering the determination of legal custody, Mother

Court of Appeals of Indiana | Memorandum Decision 49A02-1605-DR-962 | March 29, 2017   Page 7 of 13
              and Father do agree they are presently unable to communicate
              effectively, thus warranting one parent to be named as [Z.W.]’s
              legal custodian.
              16. Mother has been primarily responsible for [Z.W.]’s
              educational and medical needs. Father has not been involved
              with the appointments, nor did he indicate that he would become
              more involved. Further, the Parties have a major disagreement
              regarding [Z.W.]’s diagnosis of ADHD and the appropriate
              treatment for the same. Mother seems to align herself with the
              recommendations of the professionals and to follow what the
              professionals advise whereas Father seems more likely, and has
              actually done so, to act in the manner he believes is appropriate
              even if it is contradictory to the advice of the professionals.
              Mother shall be the legal custodian of [Z.W.]


[4]   Appellant’s Appendix, Volume 2 at 19-35. Father now appeals.



                                Discussion and Decision
                                     I. Standard of Review
[5]   Child custody modifications are reviewed for an abuse of discretion and we

      grant latitude and deference to our trial judges in family law matters. Miller v.

      Carpenter, 965 N.E.2d 104, 108 (Ind. Ct. App. 2012). On appeal, we neither

      reweigh the evidence nor reassess witness credibility. Id. Rather, we consider

      only the evidence most favorable to the judgment and the inferences flowing

      therefrom. Id.


[6]   Where, as here, the trial court issues findings of fact and conclusions at the

      request of one of the parties, we apply a two-tiered standard of review. Maddux

      v. Maddux, 40 N.E.3d 971, 974 (Ind. Ct. App. 2015). First, we determine

      Court of Appeals of Indiana | Memorandum Decision 49A02-1605-DR-962 | March 29, 2017   Page 8 of 13
      whether the evidence supports the findings, and second, whether the findings

      support the judgment. Id. We will reverse a trial court’s decision if there is no

      evidence supporting the findings or the findings fail to support the judgment.

      Id. We review the trial court’s findings of fact using a clearly erroneous

      standard. Id. “Clear error occurs when our review of the evidence most

      favorable to the judgment leaves us firmly convinced that a mistake has been

      made. We review the conclusions of law using a de novo standard.” Id. at 974-

      75.


                                      II. Physical Custody
[7]   Father argues the trial court’s decision to modify physical custody of Z.W. was

      clearly erroneous. Specifically, he claims there is no evidence showing a

      substantial change in circumstances justifying the modification. We disagree.


[8]   A trial court may not modify a child custody order unless the modification is in

      the best interests of the child and there is a substantial change in at least one of

      the following factors:

              (1) The age and sex of the child.
              (2) The wishes of the child’s parent or parents.
              (3) The wishes of the child, with more consideration given to the
              child's wishes if the child is at least fourteen (14) years of age.
              (4) The interaction and interrelationship of the child with:
                     (A) the child’s parent or parents;
                     (B) the child’s sibling; and
                     (C) any other person who may significantly affect the
                     child’s best interests.
              (5) The child’s adjustment to the child’s:
                     (A) home;
      Court of Appeals of Indiana | Memorandum Decision 49A02-1605-DR-962 | March 29, 2017   Page 9 of 13
                     (B) school; and
                     (C) community.
              (6) The mental and physical health of all individuals involved.
              (7) Evidence of a pattern of domestic or family violence by either
              parent.
              (8) Evidence that the child has been cared for by a de facto
              custodian . . . .


      Ind. Code § 31-17-2-21(a); Ind. Code § 31-17-2-8. The trial court shall also

      consider these factors in determining whether custody modification is in the

      best interests of the child. Ind. Code § 31-17-2-21(b).


[9]   Here, we must first commend the trial court for its thorough findings of fact and

      conclusions thereon, which has greatly facilitated our review of its decision. As

      quoted above, the trial court made specific findings detailing Z.W.’s

      development since Mother’s and Father’s divorce and the substantial changes

      that have since occurred. We note Z.W. was diagnosed with ADHD since the

      original custody order. See Ind. Code § 31-17-2-8(6). The findings further

      indicate Z.W.’s relationship with Mother has blossomed and his relationship

      with Father has deteriorated. See Ind. Code § 31-17-2-8(4)(A). Regardless of

      whether Z.W.’s allegations of abuse were substantiated, the fact Z.W. made

      these allegations speaks to a detrimental change of circumstances between Z.W.

      and Father. It is also apparent Z.W. does not get along with Father’s girlfriend,

      Ashley, an individual who may significantly affect Z.W.’s best interests. See

      Ind. Code § 31-17-2-8(4)(C); Ind. Code § 31-17-2-8(5)(A). Although Father

      stated Ashley and her child moved out of his home, the trial court did not find

      these assertions credible: “The convenient timing of Father’s assertions that

      Court of Appeals of Indiana | Memorandum Decision 49A02-1605-DR-962 | March 29, 2017   Page 10 of 13
       neither Ashley nor her child reside in his home appears to be a sham. This

       Court fully expects that once the decision is entered on this modification

       matter, Father will have his girlfriend and her child back in his home.”

       Appellant’s App., Vol. 2 at 30. As to Z.W.’s schooling, the findings establish

       he is thriving in his Perry Township school where he receives special attention

       from school personnel. An order awarding Father primary physical custody

       would force Z.W. to be removed from the school. See Ind. Code § 31-17-2-

       8(5)(B). We conclude the trial court did not abuse its discretion in finding a

       substantial change in one or more circumstances and awarding Mother primary

       physical custody of Z.W.


                                         III. Legal Custody
[10]   Father also challenges the trial court’s decision naming Mother as Z.W.’s sole

       legal custodian. Specifically, he claims the decision is not in Z.W.’s best

       interests. We disagree.


[11]   In its discretion, a trial court may award legal custody of a child jointly if the

       court finds the award would be in the best interest of the child. Ind. Code § 31-

       17-2-13. “In determining whether an award of joint legal custody . . . would be

       in the best interest of the child, the court shall consider it a matter of primary,

       but not determinative, importance that the persons awarded joint custody have

       agreed to an award of joint legal custody.” Ind. Code § 31-17-2-15. As noted

       above, “A court may not modify a child custody order that granted joint legal

       custody unless (1) the modification is in the best interests of the child; and (2)


       Court of Appeals of Indiana | Memorandum Decision 49A02-1605-DR-962 | March 29, 2017   Page 11 of 13
       there is a substantial change in one or more of the factors a court may consider

       Indiana Code § 31-17-2-8 when it originally determines custody.” Higginbotham

       v. Higginbotham, 822 N.E.2d 609, 611 (Ind. Ct. App. 2004) (citation omitted).


[12]   We see no error. We have previously detailed the substantial changes in

       numerous factors delineated in Indiana Code section 31-17-2-8 in this case. See

       supra Part II. As to whether the decision is in Z.W.’s best interests, Father

       appears to only challenge the trial court’s Conclusion 15, which provides, “In

       considering the determination of legal custody, Mother and Father do agree

       that they are presently unable to communicate effectively, thus warranting one

       parent to be named as [Z.W.]’s legal custodian.” Appellant’s App., Vol. 2 at

       33. Father argues the evidence shows the parents are able to work together to

       meet Z.W.’s needs. However, Father’s argument is merely an invitation for us

       to reweigh the evidence, which we will not do. See Miller, 965 N.E.2d at 108.

       Nonetheless, we agree with the trial court that awarding Mother sole legal

       custody is in Z.W.’s best interests. Z.W. has lived primarily with Mother of late

       and Mother has therefore been primarily responsible for Z.W.’s medical and

       educational needs. Mother has fully participated in Z.W.’s schooling, attended

       Z.W.’s doctor appointments and counseling sessions, and followed the

       recommendations of Z.W.’s doctors, counselors, and educators. As to Father,

       we note Mother sought modification of custody due to Father providing Z.W.

       with a prescription pill not prescribed for Z.W. In addition, Father has

       demonstrated a lack of willingness to follow doctor’s recommendations,

       evidenced by Father’s assertions that Z.W. does not need medication and then


       Court of Appeals of Indiana | Memorandum Decision 49A02-1605-DR-962 | March 29, 2017   Page 12 of 13
       taking Z.W. off that medication on his own initiative. As the trial court noted,

       “Father seems to assume at times that he knows what is best for [Z.W.]

       regardless of the opinions of the professionals.” Appellant’s App., Vol. 2 at 33.

       We conclude the trial court did not abuse its discretion in awarding sole legal

       custody to Mother.



                                               Conclusion
[13]   The trial court did not abuse its discretion in awarding Mother primary physical

       custody and sole legal custody. Accordingly, we affirm.


[14]   Affirmed.


       Kirsch, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1605-DR-962 | March 29, 2017   Page 13 of 13